Case: 17-10201          Document: 00514416646              Page: 1   Date Filed: 04/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                           Fifth Circuit

                                                                                          FILED
                                            No. 17-10201                                April 5, 2018
                                                                                        Lyle W. Cayce
                                                                                             Clerk
ERIN LINCOLN, Individually and as Representative of the Estate of John
Lincoln,

                 Plaintiff - Appellant

v.

SANDRA SCOTT; KYLE MEEKS,

                 Defendants - Appellees

------------------------------------------------------------------
Cons. w/17-10841

ERIN LINCOLN, Individually and as Representative of the Estate of John
Lincoln

                 Plaintiff - Appellant

v.


C. BARNES

                 Defendant - Appellee




                     Appeals from the United States District Court
                          for the Northern District of Texas
    Case: 17-10201      Document: 00514416646        Page: 2    Date Filed: 04/05/2018



                            No. 17-10201 c/w 17-10841
Before STEWART, Chief Judge, and CLEMENT and SOUTHWICK, Circuit
Judges.
EDITH BROWN CLEMENT, Circuit Judge:
      Before the court is Erin Lincoln’s appeal of the district court’s grant of
qualified immunity to three police officers—Sandra Scott, Kyle Meeks, and
Clair Barnes—who responded to a shooting incident involving her father. For
the reasons set forth below, the district court’s grant of summary judgment is
affirmed.
                                           I.
      On December 26, 2013, agents of the Colleyville Police Department
(“CPD”) responded to a report that a man, armed with a gun, was on his way
to an identified location—4101 Lexington Parkway in Colleyville, Texas—to
kill his mother. Sergeant Charles Tinsman was initially dispatched, and he
arrived at the scene with two other CPD officers; as the incident unfolded, more
CPD officers and officers from other agencies also arrived. The dispatcher
informed the officers that John Lincoln and his daughter, Erin Lincoln, were
inside the house, that Erin had confirmed John was armed, and that she did
not feel threatened. 1 During the incident, John repeatedly came to the front
door of the house, would open the door, and make comments such as “come and
take it,” and “make your move.” The officers requested that a SWAT team
assemble because John was armed and posed a threat to his mother, his
daughter, and the officers. Sgt. Tinsman said that he heard SWAT officers
instruct John to “drop the weapon” and shortly after there was a burst of
gunfire. The shots were fired at approximately 9:59 p.m.




      1 John’s mother was not at the home when he arrived there armed, nor was she there
during any of the ensuing incident.
                                           2
    Case: 17-10201    Document: 00514416646     Page: 3   Date Filed: 04/05/2018



                            No. 17-10201 c/w 17-10841
      John was hit by the gunfire and eventually died from the gunshots. He
fell very close to the threshold of the front doorway, and Erin began screaming.
SWAT team members immediately secured the scene and ensured John could
not access his handgun; the officers requested immediate medical attention for
John. Erin was the only other person in the home and rushed to her father’s
side as soon as the shots were fired. SWAT officers had to physically remove
Erin from her father’s side to secure the scene and provide John medical
attention. When the officers removed Erin, she was handcuffed, taken through
the back exit of the house, and placed in the back seat of a CPD officer car. The
officers stated that Erin was kicking and screaming when they removed her.
Erin was eventually uncuffed and waited in the police car while the other
responding officers—including Kyle Meeks, Sandra Scott, and Clair Barnes—
performed initial investigatory work, partly in preparation for Erin’s
interview. Sgt. Tinsman stated that each time he checked on Erin in the
vehicle, another officer was with her; he also stated that Erin never told him
that she wanted to leave.
   A. Sandra Scott
      Sandra Scott worked as a CPD Officer at the time of the incident. When
Scott was first dispatched to the scene, her role was to patrol pedestrians and
vehicles entering the neighborhood. She did not witness the circumstances that
led to the ultimate shooting of John. Roughly two hours after the shooting,
Scott was summoned to the house where John was shot and asked to transport
Erin in a police car to the CPD station. Scott stated that she transported Erin
from the scene around 12:40 a.m. on December 27, 2013.
      At the time she transported Erin, Scott knew only that Erin was a
member of the family that lived at the house where the incident occurred, that
she was John’s daughter, and understood that Erin was a witness who
Detective Meeks was to interview. Scott was not present during Erin’s
                                       3
    Case: 17-10201     Document: 00514416646    Page: 4    Date Filed: 04/05/2018



                          No. 17-10201 c/w 17-10841
interview at the CPD station. After Erin’s interview concluded, Scott took
pictures of a few scrapes and abrasions on Erin’s body that happened during
her removal from the scene. Scott had no further interaction with Erin. Scott
asserted that Erin never expressed any wish not to give an interview or not to
be transported to the CPD station. She tacitly assumed that Erin was a
cooperative witness.
   B. Kyle Meeks
      Kyle Meeks was the on-call detective for the CPD when he was advised,
around 10:43 p.m. the night of the incident, that he needed to respond to 4101
Lexington Parkway. Officers already on the scene briefed Meeks on the events
surrounding the shooting. The officers also instructed Meeks that Erin rushed
to her father’s side immediately after he was shot and that she was hysterically
screaming. Meeks was also told that Erin had to be physically removed from
the scene to ensure medical personnel could assist John and also to ensure the
officers could secure the scene and remove John’s handgun.
      When Meeks found out that Erin was waiting in a police car, he went to
the car, where Erin was sitting with a female officer, and asked Erin if she was
okay and if she needed anything. Erin told Meeks that she was okay, and after
checking on her, he believed it was reasonable for her to wait in the car for a
number of reasons. The officers needed to remove Erin from the scene to
prevent any continuing interference with the efforts to secure the scene for
investigation, to remove John’s handgun, and to provide him medical
attention. Further, it was a cold night, so he assumed having her stay inside a
warm car would be preferable because she was not warmly dressed. Also, at
the time Erin was waiting in the car, it was not known to what extent she was
involved as either a victim, witness, or even a suspect.
      Meeks and Scott (who transported Erin) left the scene and headed to the
CPD station around the same time, where Ranger Clair Barnes was waiting to
                                       4
     Case: 17-10201      Document: 00514416646        Page: 5     Date Filed: 04/05/2018



                             No. 17-10201 c/w 17-10841
interview Erin. Meeks also understood that other members of Erin’s family
were also going to the CPD station and had agreed to a voluntary interview.
At the station, Meeks conducted an initial interview with Erin that lasted
about 11 minutes. Meeks asked Erin if she would write a statement about the
incident; Erin agreed and wrote a five page statement. Erin remained at the
station, sitting with her family, while other members were interviewed.
Regarding Erin’s cooperativeness as a witness, Meeks stated:
          During Erin Lincoln’s interview, and again while I was talking
          to Ranger Barnes and other Police Officers to find out if there
          were additional questions that should be asked, I repeatedly
          checked with Erin Lincoln to see if she was okay or needed to
          use the restroom. At no time did Erin Lincoln give me any
          indication that she wanted to be anything except cooperative
          with the interview process. She did not at any time indicate that
          she wanted to leave. She did not at any point indicate that she
          was unwilling to be interviewed. At all times she appeared to be
          a cooperative and willing subject of an interview. Despite her
          claim . . . that she was interrogated for 5 hours, the total amount
          of time that went by from the beginning of the interview to the
          time the entire interview process ended was about 1 hour and
          43 minutes . . . . 2
      Finally, Meeks asserted that based on the information provided to him
regarding Erin’s behavior when she had to be removed from the scene, there
was probable cause to charge Erin with interference with performance of public
duties and assault. However, Meeks was only focused on his investigative
duties, and no charges were ever filed against Erin.
   C. Clair Barnes
      Similar to Scott and Meeks, Ranger Barnes was at the scene of the
incident but did not play any part in Erin’s removal from the home and



      2 The record indicates Erin was at the CPD station for around 2 hours and 17 minutes,
1 hour and 43 minutes of which involved her interview process and the remainder of the time
was waiting for family members’ interviews. The cumulative detention was roughly 4 hours.
                                            5
     Case: 17-10201       Document: 00514416646         Page: 6     Date Filed: 04/05/2018



                              No. 17-10201 c/w 17-10841
placement in the police car. At the scene, Barnes was only informed of the
events that occurred and was briefed so that he could eventually interview
Erin. According to Barnes, his first interaction with Erin was in the CPD
station interview room with Meeks. Barnes indicated that Meeks asked most
of the interview questions, and Erin answered the questions in an engaged and
calm manner. Barnes thought Erin was cooperative and stated that “[a]t no
time did Erin ask if she had to answer questions, or indicate that she no longer
wished to answer any questions or be further interviewed.” Ranger Barnes
asserted that he and Meeks asked Erin if she was okay or needed anything
multiple times throughout the duration of the interview. Ranger Barnes had
no further interaction with Erin after exiting the interview room to allow her
to prepare her written statement.
   D. District Court
       Meeks, Scott, and Barnes filed motions for summary judgment in the
district court, asserting qualified immunity. The district court granted
qualified immunity as to each officer and dismissed Erin Lincoln’s claims
against them. 3 Erin timely appealed.
                                             II.
       “We review a district court’s grant of summary judgment de novo,
applying the same standard on appeal as that applied below.” Rogers v. Bromac
Title Servs., L.L.C., 755 F.3d 347, 350 (5th Cir. 2014). Summary judgment is
proper “if the movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.
56(a). “A genuine dispute as to material fact exists if the evidence is such that



       3 The district court first granted qualified immunity as to Scott and Meeks in the same
memorandum opinion and order. Barnes proceeded separately, and the district court granted
Barnes qualified immunity in a brief memorandum opinion and order, adopting its reasoning
from its previously issued opinion for Scott and Meeks.
                                              6
    Case: 17-10201    Document: 00514416646     Page: 7   Date Filed: 04/05/2018



                          No. 17-10201 c/w 17-10841
a reasonable jury could return a verdict for the nonmoving party.” Rogers, 755
F.3d at 350 (internal quotation marks omitted). “This court construes all facts
and inferences in the light most favorable to the nonmoving party.” Id.
(internal quotation marks omitted). But “[s]ummary judgment may not be
thwarted by conclusional allegations, unsupported assertions, or presentation
of only a scintilla of evidence.” McFaul v. Valenzuela, 684 F.3d 564, 571 (5th
Cir. 2012).
      “We are not limited to the district court’s reasons for its grant of
summary judgment and may affirm the district court’s summary judgment on
any ground raised below and supported by the record.” Rogers, 755 F.3d at 350
(quoting Boyett v. Redland Ins. Co., 741 F.3d 604, 606–07 (5th Cir. 2014)).
      “[O]fficers are entitled to qualified immunity under [42 U.S.C.] § 1983
unless (1) they violated a federal statutory or constitutional right, and (2) the
unlawfulness of their conduct was ‘clearly established at the time.’” District of
Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (quoting Reichle v. Howards, 566
U.S. 658, 664 (2012)). “Clearly established means that, at the time of the
officer’s conduct, the law was sufficiently clear that every reasonable official
would understand that what he is doing is unlawful.” Id. (citing Ashcroft v. al-
Kidd, 563 U.S. 731, 741 (2011)) (internal quotation marks omitted). “In other
words, existing law must have placed the constitutionality of the officer’s
conduct ‘beyond debate.’” Id. (quoting al-Kidd, 563 U.S. at 741). “This
demanding standard protects ‘all but the plainly incompetent or those who
knowingly violate the law.’” Id. (quoting Malley v. Briggs, 475 U.S. 335, 341
(1986)).
      Erin alleges that the officers violated her Fourth Amendment rights, and
that the officers are not entitled to qualified immunity. We consider each prong
in turn.


                                       7
    Case: 17-10201     Document: 00514416646          Page: 8   Date Filed: 04/05/2018



                           No. 17-10201 c/w 17-10841
                     III. Fourth Amendment Standard
                                     i.         Seizure
      The Fourth Amendment states in relevant part: “The right of the people
to be secure in their persons, houses, papers, and effects, against unreasonable
searches and seizures, shall not be violated[.]” U.S. CONST. amend. IV. “The
Fourth Amendment applies to all seizures of the person, including seizures
that involve only a brief detention short of traditional arrest.” United States v.
Brignoni-Ponce, 422 U.S. 873, 878 (1975) (citing Davis v. Mississippi, 394 U.S.
721 (1969) and Terry v. Ohio, 392 U.S. 1 (1968)).
      Erin generally alleges that the officers violated her Fourth Amendment
rights. “Whenever a police officer accosts an individual and restrains his
freedom to walk away, he has seized that person . . . .” Terry, 392 U.S. at 17.
Erin was physically removed from the scene, placed in a cop car, and—
although never told she had to stay there—felt that she was not free to leave.
As this court has recognized, “there are different ‘tiers of citizen-police contact
for purposes of Fourth Amendment analysis.’” Lincoln v. Turner, 874 F.3d 833,
840 (5th Cir. 2017) (quoting United States v. Massi, 761 F.3d 512, 520 (5th Cir.
2014)). The different “tiers” of Fourth Amendment protection trigger varying
legal analyses. At a minimum, Erin’s seizure was an investigatory,
suspicionless seizure, triggering a Fourth Amendment reasonableness
analysis. See Brown v. Texas, 443 U.S. 47, 50–51 (1979).
                               ii.        Reasonableness
      When deciding whether a seizure is reasonable, the court must weigh
“the gravity of the public concerns served by the seizure, the degree to which
the seizure advances the public interest, and the severity of the interference
with individual liberty.” Id. at 51. “[T]he Fourth Amendment requires that a
seizure must be based on specific, objective facts indicating that society’s
legitimate interests require the seizure of the particular individual . . . .” Id.
                                            8
    Case: 17-10201    Document: 00514416646     Page: 9   Date Filed: 04/05/2018



                          No. 17-10201 c/w 17-10841
Erin contends that the officers unreasonably detained her, held her in the
police car, and subjected her to an interview at the CPD station.
      Here, the officers advance two basic rationales for the seizure, both of
which relate to underlying investigatory purposes. First, the seizure was
reasonable as a means of obtaining information from Erin, who was the only
person, besides John, in the home during the incident. Second, the seizure was
reasonable as a means of securing the crime scene. This court has noted that
there are few cases addressing the reasonableness of detaining witnesses solely
for investigative purposes. See Turner, 874 F.3d at 845; see also Maxwell v. Cty.
of San Diego, 708 F.3d 1075, 1083 (9th Cir. 2013).
      For example, in Walker v. City of Orem, the Tenth Circuit considered a
nearly identical issue. Officers shot and killed a man in a residential driveway,
with his family members watching from the home’s front porch. 451 F.3d 1139,
1144–45 (10th Cir. 2006). When the family members sought to run to the
victim’s side, officers would not allow them to go near the victim. Id. at 1145.
Instead, the officers pointed guns at the family members and required them to
remain in their home for questioning. Id. They were detained for nearly one
and a half hours. Id. The officers there similarly asserted the detention was
reasonable to secure the crime scene and to obtain information from the
detained witness. Id. at 1148. The court held that a 90-minute detention of
witnesses not suspected of criminal activity violated Fourth Amendment
protections. Id. at 1150. It reasoned that “the lengthy detention . . . was
unreasonable and was not justified by either the need for investigation of a
crime or control of a crime scene.” Id.
      Similarly, in Maxwell v. County of San Diego, the Ninth Circuit
considered the reasonableness of a five-hour detention of witnesses to a crime.
708 F.3d at 1083. It stated that “[a]lthough detention of witnesses for
investigative purposes can be reasonable in certain circumstances, such
                                          9
    Case: 17-10201       Document: 00514416646          Page: 10     Date Filed: 04/05/2018



                               No. 17-10201 c/w 17-10841
detentions must be minimally intrusive.” Id. Even in a context where criminal
activity was suspected, the “Supreme Court has never endorsed a detention
longer than 90 minutes.” Id. at 1084 (citing United States v. Place, 462 U.S.
696 (1983)). As such, a five-hour detention of a witness absent any suspicion
was unreasonable. Id.
       Although it may have been reasonable “to detain Erin for some amount
of time to determine her role in the situation[,]” Scott, Meeks, and Barnes
“exceeded this authority when [they] . . . detained her in the back of a police
car for two hours.” Turner, 874 F.3d at 849. Moreover, these three officers
extended the seizure through the time Erin was interviewed at the CPD
station—a total of roughly four hours. 4 Unlike the situation in Walker, Erin
was present at an active scene, and it was unclear whether John still posed a
threat to her or the officers because his gun was not secured. It may have been
reasonable for the officers to remove her from the scene given her proximity,
but it does not necessarily follow that they had unbound authority to hold her
for roughly four hours, notably without probable cause. See Maxwell, 708 F.3d
at 1083. “In doing so, [they] violated Erin’s constitutional rights.” Turner, 874
F.3d at 849; see also Walker, 451 F.3d at 1149. Accordingly, although the
officers violated Erin’s Fourth Amendment rights by detaining her for four
hours without probable cause, the court must determine whether that right
was “clearly established.”
                               IV. Clearly Established
       “To be clearly established, a legal principle must have a sufficiently clear
foundation in then-existing precedent. The rule must be ‘settled law,’ which
means it is dictated by ‘controlling authority’ or a ‘robust consensus of cases of


       4  Although Scott did not have contact with Erin once at the CPD station, Meeks and
Scott’s joint brief does not raise this issue as a means of lessening or distinguishing Scott’s
potential liability.
                                              10
    Case: 17-10201        Document: 00514416646          Page: 11      Date Filed: 04/05/2018



                               No. 17-10201 c/w 17-10841
persuasive authority.’” Wesby, 138 S. Ct. at 589–90 (quoting Hunter v. Bryant,
502 U.S. 224, 228 (1991) and al-Kidd, 563 U.S. at 741–42). “The ‘clearly
established’ standard also requires that the legal principle clearly prohibit the
officer’s conduct in the particular circumstances before him. The rule’s
contours must be so well defined that it is ‘clear to a reasonable officer that his
conduct was unlawful in the situation he confronted.’” Id. at 590 (quoting
Saucier v. Katz, 533 U.S. 194, 202 (2001)).
       In a recent, related appeal, this court held that it was not clearly
established that an officer could not detain the sole compliant witness to a
police shooting. Turner, 874 F.3d at 849. 5 The court disagreed with Erin’s
reliance on Dunaway v. New York, 442 U.S. 200 (1979) and Davis v.
Mississippi, 394 U.S. 721 (1969), as evidence that the Fourth Amendment right
violated was clearly established. Turner, 874 F.3d at 849. It held that those
cases did not “clearly establish[] that a law enforcement officer could not detain
a witness to a police shooting for . . . two hours while a SWAT team sorted out
the scene, [particularly] when the witness was standing beside a person when




       5 In a different related appeal, concerning Barnes’s appeal of the district court’s denial
of his motion to dismiss, this court affirmed the district court. Lincoln v. Barnes, 855 F.3d
297, 304 (5th Cir. 2017). The court stated that there was an issue of “whether Erin’s detention
at the police station for the purposes of questioning her as a witness to her father’s shooting
and obtaining her statement satisfied the Fourth Amendment’s ‘reasonableness’
requirement.” Id. at 301–02. The court concluded that the issue had been squarely addressed
by the Supreme Court, which established that “police violate the Fourth Amendment when,
absent probable cause or the individual’s consent, they seize and transport a person to the
police station and subject her to prolonged interrogation.” Id. at 302 (citing Dunaway v. New
York, 442 U.S. 200, 216 (1979)). The court ultimately determined that this right was “clearly
established” by Davis v. Mississippi, 394 U.S. 721 (1969) and Dunaway, but noted that its
conclusion did not turn on the duration of the interrogation. Id. at 304. However, once the
case reached summary judgment proceedings, the evidence illustrated that Erin was a
compliant witness, and the officers believed her to be consenting to the detention. Therefore,
the right at issue before this court is whether detaining the sole, compliant witness to a police
shooting is clearly established; we find the answer to that question is definitively no.
                                              11
   Case: 17-10201     Document: 00514416646      Page: 12   Date Filed: 04/05/2018



                           No. 17-10201 c/w 17-10841
the police shot him.” Id. at 850; cf. Maxwell, 708 F.3d at 1083 (“In most cases,
the lack of on-point precedent would compel us to grant qualified immunity.”).
      Moreover, Walker similarly determined that the officers did not violate
clearly established law when officers forcefully detained witnesses in their own
home. Walker, 451 F.3d at 1151 (“[W]e have found no pertinent Supreme Court
. . . decision prior to the events in question, and no clearly established weight
of authority from other courts, that would have made the unlawfulness of the
officers’ conduct apparent to them.”). The intricate facts here—reasonableness
of detaining a sole, compliant witness to a police shooting—have never been
directly addressed or clearly established by this Circuit or the Supreme Court.
See Turner, 874 F.3d at 849. The Supreme Court has “repeatedly stressed that
courts must not ‘define clearly established law at a high level of generality,
since doing so avoids the crucial question whether the official acted reasonably
in the particular circumstances that he or she faced.’” Wesby, 138 S. Ct. at 590
(quoting Plumhoff v. Rickard, 134 S. Ct. 2012, 2023 (2014)) (emphasis added).
Our inability to point to a string of cases establishing “settled law” that these
facts amount to a Fourth Amendment violation demonstrates that the violated
right was not so clearly established that these officers can be liable. See id.
      In sum, this court, as well as other circuits, have determined that officers
acting under similar circumstances—detaining a sole witness for questioning
and investigative preservation—do not violate any clearly established right. It
follows that these officers—Meeks, Scott, and Barnes—similarly were not
bound by any such clearly established law. The district court correctly granted
these officers qualified immunity.
      Affirmed.




                                       12